     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 1 of 7 Page ID #:1




 1 L. Paul Mankin (SBN 264038)
 2 Law Office of Paul Mankin, APC
      4655 Cass St., Ste. 410
 3 San Diego, CA 92109
 4 Phone: (800)-219-3577
   Facsimile: (323) 207-3885
 5 pmankin@paulmankin.com
   ndahl@paulmankin.com
 6
   Attorney for Plaintiff
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 ANTHALANETTE ANDREWS,                    )      Case No.:
                                            )
12                                          )
                      Plaintiff,            )      COMPLAINT
13                                          )
            vs.                             )          1. Violation of the Rosenthal
14                                          )             Fair Debt Collection
                                            )             Practices Act;
15                                          )          2. Violation of the Telephone
      LENDMART, LLC, and DOES 1             )             Consumer Protection Act.
16 through 10, inclusive,                   )
                                            )
17                                          )
                                            )
                   Defendant.               )
18
                                            )
19                                          )
20
21                                 INTRODUCTION
22          1.    This is an action for damages brought by an individual consumer for
23 Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal
24 Civ. Code §1788, et seq. (hereinafter “RFDCPA”) which prohibits debt collectors
25 from engaging in abusive, deceptive, and unfair practices. Ancillary to the claims
26 above, Plaintiff further alleges claims for Defendant’s violations of the Telephone
27 Consumer Protection Act., 47 U.S.C. §227, et seq. (hereinafter “TCPA”).
28


                                       COMPLAINT - 1
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 2 of 7 Page ID #:2




 1                                         PARTIES
 2         2.       Plaintiff Anthalanette Andrews (“Plaintiff”), is a natural person who
 3 at all times herein mentioned was a resident of the City of Inglewood, County of
 4 Los Angeles, and State of California and is a “debtor” as defined by Cal. Civ.
 5 Code §1788.2(h).
 6         3.       At all relevant times herein, Defendant, LendMart, LLC (hereinafter
 7 “Defendant”) was a company engaged, by use of mails and telephone, in the
 8 business of collecting a debt from Plaintiff which qualifies as a “consumer debt”
 9 as defined by Cal. Civ. Code §1788.2(f). Defendant regularly attempts to collect
10 debts alleged to be due another, and therefore is a “debt collector” as defined by
11 the RFDCPA, Cal. Civ. Code §1788.2(c).
12                                     JURISDICTION
13         4.       This Court has jurisdiction under 47 U.S.C. and 28 U.S.C. § 1331,
14 since the claims alleged against the Defendants arose under the TCPA. This court
15 has supplemental jurisdiction over Plaintiff’s state law claims contained herein.
16         5.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) & (b)(2),
17 as a substantial part of the events or omissions giving rise to the claim occurred in
18 this district.
19                               FACTUAL ALLEGATIONS
20         6.       At various and multiple times prior to the filing of the instant
21 complaint, including within the one year preceding the filing of this complaint,
22 Defendant contacted Plaintiff in an attempt to collect an alleged outstanding
23 alleged debt.
24         7.       Plaintiff and Defendant entered into a personal loan agreement
25 whereby Plaintiff was to make monthly payments to Defendant to repay the loan.
26         8.       This alleged financial obligation was the result of a “consumer credit
27 transaction”, as defined by Cal. Civ. Code §1788.2(e), and is therefore a
28 “consumer debt”, as defined by Cal. Civ. Code §1788.2(f).


                                          COMPLAINT - 2
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 3 of 7 Page ID #:3




 1         9.    Thereafter, Defendant began calling, texting, and emailing Plaintiff
 2 multiple times a day in an attempt to collect the money allegedly owed by Plaintiff
 3 to Defendant.
 4         10.   On information and belief, Defendant attempted and continues to
 5 attempt to collect more money from Plaintiff than what she legally owes
 6 Defendant.
 7         11.   Defendant has contacted Plaintiff up to five (5) times per day.
 8         12.   Defendant sends Plaintiff emails and text messages threatening her
 9 with a lawsuit and other action. On information and belief, Defendant had no
10 intention of imminently filing a lawsuit against Plaintiff.
11         13.   Plaintiff demanded that Defendant stop contacting her by phone,
12 email, and text message. Nonetheless, Defendant continues to contact Plaintiff
13 daily by phone, and email.
14         14.   Several of the emails sent by Defendant to Plaintiff are also
15 transmitted by Defendant to third parties who receive private information about
16 Plaintiff without her consent.
17         15.   Defendant has also contacted Plaintiff after it was known that
18 Plaintiff is represented by an attorney.
19         16.   At all times relevant to this action, while conducting business in
20 California, Defendant has been subject to, and required to abide by, the laws of
21 the United States, which included the TCPA and its related regulations that are set
22 forth at 47 C.F.R. § 64.1200 (“TCPA Regulations”), as well as the opinions,
23 regulations and orders issued by the courts and the FCC implementing,
24 interpreting and enforcing the TCPA and the TCPA regulations.
25         17.   On information and belief, at all times relevant to this action,
26 Defendant owned, operated and or controlled an “automatic telephone dialing
27 system” as defined by TCPA 47 U.S.C. § 227(a)(1) that originated, routed and/or
28 terminated telecommunications.


                                        COMPLAINT - 3
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 4 of 7 Page ID #:4




 1         18.      Within four years prior to the filing of this action, Defendant called
 2 Plaintiff at Plaintiff’s cellular telephone number multiple times using an artificial
 3 prerecorded voice or using equipment which has the capacity to store or produce
 4 telephone numbers to be called, using random or sequential number generator and
 5 to dial such numbers, also known as an “automatic telephone dialing system” as
 6 defined by TCPA 47 U.S.C. § 227(a)(1)(A) and (B). The frequency of the calls
 7 and the language of the messages placed to the cellular telephone numbers of
 8 Plaintiff and the delays in Defendant responding to Plaintiff’s answering her
 9 phone indicate the use of an “automatic telephone dialing system.”
10         19.      Plaintiff revoked consent for Defendant to call Plaintiff on her
11 cellular telephone, to the extent consent ever existed, using an “automatic
12 telephone dialing system” or an “artificial or prerecorded voice” as defined in 47
13 U.S.C. § 227 (a)(1).
14         20.      Defendant is not a tax-exempt nonprofit organization.
15            COUNT I: VIOLATION OF THE ROSENTHAL FAIR DEBT
16                             COLLECTION PRACTICES ACT
17         21.      Plaintiff reincorporates paragraphs 1 through 20 as if fully written
18 herein.
19         22.      § 1788.17 of the RFDCPA mandates that every debt collector
20 collecting or attempting to collect a consumer debt shall comply with the
21 provisions of Sections 1692b to 1692j, inclusive, of, and shall be subject to the
22 remedies in Section 1692k of, Title 15 of the United States Code statutory
23 regulations contained within the FDCPA, 15 U.S.C. § 1692d, and § 1692d(5).
24         23.      Defendant’s conduct violated the RFDCPA in multiple ways,
25 including but not limited to:
26               a) Communicating, by telephone or in person, with Plaintiff and his
27                  references with such frequency as to be unreasonable and to
28


                                           COMPLAINT - 4
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 5 of 7 Page ID #:5




 1                  constitute a harassment to Plaintiff under the circumstances (Cal.
 2                  Civ. Code §1788.11(c));
 3               b) Causing a telephone to ring repeatedly or continuously to annoy
 4                  Plaintiff and his references (Cal. Civ. Code §1788.11(d));
 5               c) Disclosing private information to a third party without consent (15
 6                  U.S.C. § 1692b(2));
 7               d) Contacting Plaintiff after knowing Plaintiff is represented by an
 8                  attorney (15 U.S.C. § 1692b(6));
 9               e) Committed any conduct the natural consequence of which is to
10                  harass, oppress, or abuse any person (15 U.S.C. § 1692(d));
11               f) Caused the telephone to ring or engaged any person in telephone
12                  conversations repeatedly (15 U.S.C. § 1692d(5));
13               g) Misrepresenting the charter, amount or legal status of the alleged debt
14                  15 U.S.C. § 1692e(2);
15               h) Threatening to take legal action that it does not intend to take (15
16                  U.S.C. § 1692e(8));
17               i) Using an false or deceptive means in an attempt to collect a debt (15
18                  U.S.C. § 1692e(10));
19               j) Attempting to collect an amount not legally owed (15 U.S.C. §
20                  1692f(1)).
21         24.      As a result of the above violations of the RFDCPA, Plaintiff suffered
22 and continues to suffer injury to Plaintiff’s feelings, personal humiliation,
23 embarrassment, mental anguish and emotional distress, and Defendant is liable to
24 Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and
25 attorney’s fees.
26         25.      To the extent that Defendant’s actions, counted above, violated the
27 RFDCPA, those actions were done knowingly and willingly.
28


                                            COMPLAINT - 5
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 6 of 7 Page ID #:6




 1          COUNT II: VIOLATION OF THE TELEPHONE CONSUMER
 2                                 PROTECTION ACT
 3         26.   Plaintiff reincorporates by reference all of the preceding paragraphs.
 4         26.   Defendant’s violation of the TCPA was willful.             Defendant’s
 5 violation of the TCPA was willful because Defendant began contacting the
 6 cellular telephone numbers of Plaintiff despite repeated requests to cease and
 7 despite receipt of Plaintiff’s attorneys’ notice of representation.
 8         27.   The foregoing acts and omissions of Defendant constitute numerous
 9 and multiple negligent violations of the TCPA, including but not limited to each
10 and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
11         28.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
12 seq., Plaintiff is entitled an award of $500.00 in statutory damages, for each and
13 every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         29.   The foregoing acts and omissions of Defendant constitute numerous
15 and multiple knowing and/or willful violations of the TCPA, including but not
16 limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17 seq.
18         30.   As a result of Defendant’s knowing and/or willful violations of 47
19 U.S.C. § 227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory
20 damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
21 47 U.S.C. § 227(b)(3)(C).
22         31.   Plaintiff is entitled to and seeks injunctive relief prohibiting such
23 conduct in the future.
24                               PRAYER FOR RELIEF
25         WHEREFORE, Plaintiff respectfully prays that judgment be entered against
26 Defendant for the following:
27               A. Actual damages;
28               B. Statutory damages;


                                         COMPLAINT - 6
     Case 2:21-cv-06785-RSWL-RAO Document 1 Filed 08/23/21 Page 7 of 7 Page ID #:7




 1               C. Costs and reasonable attorney’s fees; and
 2               D. For such other and further relief as may be just and proper.
 3
 4
                 PLAINTIFF HEREBY REQUESTS A JURY TRIAL
 5
 6
 7 Date: August 23, 2021                   LAW OFFICE OF PAUL MANKIN, APC
 8
 9                                         _____/s/ L. Paul Mankin_____________
10                                         L. Paul Mankin, Esq.
11                                         Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       COMPLAINT - 7
